REYBOLD GROUP, a Delaware corporation, Plaintiff Below, Appellant,
v.
THE PUBLIC SERVICE COMMISSION OF THE STATE OF DELAWARE and THE DIVISION OF THE PUBLIC ADVOCATE, Defendant Below, Appellees.
No. 456, 2007.
Supreme Court of Delaware.
Submitted: February 6, 2008.
Decided: February 6, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 6th day of February 2008, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated July 31, 2007.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.